Case 0:19-cv-60839-WPD Document 1 Entered on FLSD Docket 03/29/2019 Page 1 of 7



 BARSHAY SANDERS, PLLC
 100 Garden City Plaza, Suite 500
 Garden City, New York 11530
 Tel: (516) 203-7600
 Fax: (516) 706-5055
 Email: ConsumerRights@BarshaySanders.com
 Attorneys for Plaintiff
 Our File No.: 117257

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION



 Ronald D Gentile, individually and on behalf of all         Docket No:
 others similarly situated,
                                                             CLASS ACTION COMPLAINT
                         Plaintiff,

                                                             JURY TRIAL DEMANDED
                              vs.

 IC System, Inc.,

                        Defendant.


        Ronald D Gentile, individually and on behalf of all others similarly situated (hereinafter
 referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
 against IC System, Inc. (hereinafter referred to as “Defendant”), as follows:
                                          INTRODUCTION
        1.        This action seeks to recover for violations of the Fair Debt Collection Practices
 Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”) and the Florida Consumer Collection Practices
 Act, § 559.55, Fla. Stat., et seq. (the “FCCPA”).


                                      JURISDICTION AND VENUE
        2.        This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
 and 15 U.S.C. § 1692k(d), and supplemental jurisdiction over the state law claims pursuant to 28
 U.S.C. § 1367.




                                                  1
Case 0:19-cv-60839-WPD Document 1 Entered on FLSD Docket 03/29/2019 Page 2 of 7



         3.     Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
 events or omissions giving rise to the claim occurred in this Judicial District.
         4.     At all relevant times, Defendant conducted business within the State of Florida.
                                              PARTIES

         5.     Plaintiff Ronald D Gentile is an individual who is a citizen of the State of Florida
 residing in Palm Beach County, Florida.
         6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. §
 559.55(8).
         7.     On information and belief, Defendant IC System, Inc., is a Minnesota Corporation
 with a principal place of business in Ramsey County, Minnesota.
         8.     Defendant is regularly engaged, for profit, in the collection of debts allegedly
 owed by consumers.
         9.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and Fla. Stat.
 § 559.55(7).
         10.    Defendant is a corporation subject to the FCCPA.

                                          ALLEGATIONS

         11.    Defendant alleges Plaintiff owes a debt (“the Debt”).
         12.    The Debt was primarily for medical services and is therefore a “debt” as defined
 by 15 U.S.C. § 1692a(5) and Fla. Stat. § 559.55(6).
         13.    Sometime after the incurrence of the Debt, Plaintiff fell behind on payments
 owed.
         14.    Thereafter, at an exact time known only to Defendant, the Debt was assigned or
 otherwise transferred to Defendant for collection.
         15.    In its efforts to collect the debt, Defendant contacted Plaintiff by letter (“the
 Letter”) dated April 5, 2019. (“Exhibit 1.”)
         16.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2) and Fla.
 Stat. § 559.55(2).
         17.    The Letter directs Plaintiff to Defendant’s website (the “Website”).
         18.    The Website is a “communication” as defined by 15 U.S.C. § 1692a(2) and Fla.
 Stat. § 559.55(2).


                                                   2
Case 0:19-cv-60839-WPD Document 1 Entered on FLSD Docket 03/29/2019 Page 3 of 7



         19.     Plaintiff accessed the Website.
         20.     Defendant, through the Website, attempted to charge Plaintiff a “Convenience
 Fee” of $41.39.

                                          FIRST COUNT
                                   Violation of 15 U.S.C. § 1692f
                                           Unlawful Fee

         21.     Plaintiff repeats and realleges paragraphs 2, 3, 4, 6, and 9 through 20 as if fully
 restated herein.
         22.     15 U.S.C. § 1692f provides a debt collector may not use unfair or unconscionable
 means to collect or attempt to collect any debt.
         23.     15 U.S.C. § 1692f(1) prohibits the collection of any amount, including any
 interest, fee, charge, or expense incidental to the debt, unless such amount is expressly
 authorized by the agreement creating the debt or permitted by law.
         24.     The convenience fee of $41.39 is neither expressly authorized by the agreement
 creating the debt, nor permitted by law.
         25.     The convenience fee of $41.39 is prohibited by 15 U.S.C. § 1692f(1).
         26.     Defendant violated 15 U.S.C. § 1692f by charging convenience fee of $41.39.



                                       SECOND COUNT
                                  Violation of 15 U.S.C. § 1692e
                             False Representation as to Unlawful Fee

         27.     Plaintiff repeats and realleges paragraphs 2, 3, 4, 6, 9 through 20, 23, and 24 as if
 fully restated herein.
         28.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
 misleading representations or means in connection with the collection of any debt.
         29.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character,
 amount, or legal status of any debt.
         30.     15 U.S.C. § 1692e(2)(B) prohibits the false representation of any services
 rendered or compensation that may be lawfully received by any debt collector for the collection
 of a debt.



                                                    3
Case 0:19-cv-60839-WPD Document 1 Entered on FLSD Docket 03/29/2019 Page 4 of 7



          31.   15 U.S.C. § 1692e(5) prohibits the threat to take any action that cannot legally be
 taken.
          32.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
 means to collect or attempt to collect any debt.
          33.   Defendant’s representation that it was entitled to be paid a convenience fee of
 $41.39 is a false, deceptive, and misleading representation in connection with the collection of
 the Debt, in violation of 15 U.S.C. § 1692e.
          34.   Defendant’s representation that it was entitled to be paid a convenience fee of
 $41.39 is a false representation of the character, amount, or legal status of the Debt, in violation
 of 15 U.S.C. § 1692e(2)(A).
          35.   Defendant’s representation that it was entitled to be paid a convenience fee of
 $41.39 is a false representation compensation that may be lawfully received by Defendant for the
 collection of a debt, in violation of 15 U.S.C. § 1692e(2)(B).
          36.   Defendant’s representation that it was entitled to be paid a convenience fee of
 $41.39 is a threat to take any action that cannot legally be taken, in violation of 15 U.S.C. §
 1692e(5).
          37.   Defendant’s representation that it was entitled to be paid a convenience fee of
 $41.39 is a false representation and deceptive means to collect the Debt, in violation of 15 U.S.C.
 § 1692e(10).
          38.   Defendant’s representation that it was entitled to be paid a convenience fee of
 $41.39 is a false representation and deceptive means to attempt to collect the Debt in violation of
 15 U.S.C. § 1692e(10).



                                         THIRD COUNT
                                Violation of § 559.72 of the FCCPA

          39.   Plaintiff repeats and realleges paragraphs 2, 3, 4, 6, 9 through 20, 23, 24, and 33
 through 38, as if fully restated herein.




                                                    4
Case 0:19-cv-60839-WPD Document 1 Entered on FLSD Docket 03/29/2019 Page 5 of 7



           40.   Section 559.72(9) of the FCCPA provides that a debt collector shall not “Claim,
 attempt, or threaten to enforce a debt when such person knows that the debt is not legitimate, or
 assert the existence of some other legal right when such person knows that the right does not
 exist.”
           41.   The least sophisticated consumer would be led to believe that the Website claims
 that Defendant was entitled to be paid an illegitimate convenience fee of $41.39, in violation of
 Section 559.72(9) of the FCCPA.
           42.   The least sophisticated consumer would be led to believe that the Website
 attempts to collect an illegitimate convenience fee of $41.39, in violation of Section 559.72(9) of
 the FCCPA.
           43.   The least sophisticated consumer would be led to believe that the Website
 threatens to collect an illegitimate convenience fee of $41.39, in violation of Section 559.72(9)
 of the FCCPA.
           44.   The least sophisticated consumer would be led to believe that the Website asserts
 the existence of a legal right to collect a convenience fee of $41.39, in violation of Section
 559.72(9) of the FCCPA.
           45.   Defendant knew that it did not have a legal right to collect convenience fee of
 $41.39.
           46.   Defendant violated Section 559.72(9) of the FCCPA.



                                     CLASS ALLEGATIONS
           47.   Plaintiff brings this action individually and as a class action on behalf of all
 persons similarly situated in the State of Florida from whom Defendant attempted to collect a
 convenience fee, from one year before the date of this Complaint to the present.
           48.   This action seeks a finding that Defendant’s conduct violates the FDCPA and
 FCCPA, and asks that the Court award damages as authorized by 15 U.S.C. § 1692k and Fla.
 Stat. § 559.77(2).
           49.   Defendant regularly engages in debt collection.
           50.   The Class consists of more than 35 persons from whom Defendant attempted to
 collect a convenience fee.



                                                  5
Case 0:19-cv-60839-WPD Document 1 Entered on FLSD Docket 03/29/2019 Page 6 of 7



         51.    Plaintiff’s claims are typical of the claims of the Class. Common questions of law
 or fact raised by this class action complaint affect all members of the Class and predominate over
 any individual issues. Common relief is therefore sought on behalf of all members of the Class.
 This class action is superior to other available methods for the fair and efficient adjudication of
 this controversy.
         52.    The prosecution of separate actions by individual members of the Class would
 create a risk of inconsistent or varying adjudications with respect to the individual members of
 the Class, and a risk that any adjudications with respect to individual members of the Class
 would, as a practical matter, either be dispositive of the interests of other members of the Class
 not party to the adjudication, or substantially impair or impede their ability to protect their
 interests. Defendant has acted in a manner applicable to the Class as a whole such that
 declaratory relief is warranted.
         53.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
 The management of the class action proposed is not extraordinarily difficult, and the factual and
 legal issues raised by this class action complaint will not require extended contact with the
 members of the Class, because Defendant’s conduct was perpetrated on all members of the Class
 and will be established by common proof. Moreover, Plaintiff has retained counsel experienced
 in actions brought under consumer protection laws.


                                         JURY DEMAND

         54.    Plaintiff hereby demands a trial of this action by jury.

                                     PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment as follows:

                            a. Certify this action as a class action; and

                            b. Appoint Plaintiff as Class Representative of the Class, and
                            Plaintiff’s attorneys as Class Counsel; and

                            c. Find that Defendant’s actions violate the FDCPA and FCCPA; and

                            d. Grant damages against Defendant pursuant to 15 U.S.C. § 1692k
                            and Fla. Stat. § 559.77(2); and



                                                  6
Case 0:19-cv-60839-WPD Document 1 Entered on FLSD Docket 03/29/2019 Page 7 of 7



                         e. Grant Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. § 1692k and
                         Fla. Stat. § 559.77(2); and

                         f. Grant Plaintiff’s costs; together with

                         g. Such other relief that the Court determines is just and proper.


 DATED: March 28, 2019

                                            BARSHAY SANDERS, PLLC

                                            By: _/s/ Craig B. Sanders ____________
                                            Craig B. Sanders, Esq.
                                            100 Garden City Plaza, Suite 500
                                            Garden City, New York 11530
                                            Tel: (516) 203-7600
                                            Fax: (516) 706-5055
                                            csanders@barshaysanders.com
                                            Attorneys for Plaintiff
                                            Our File No.: 117257




                                               7
